Citation Nr: 1027303	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease/asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Des Moines, Iowa, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for COPD or asthma.  In July 2009, the Board remanded the case 
for the development of additional evidence.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic pulmonary disorder was not shown in service or for many 
years thereafter, and the most probative evidence fails to link 
the currently diagnosed pulmonary disorders to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease and 
asthma, have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in a March 2003 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be submitted 
by the Veteran and what information and evidence will be obtained 
by VA.  A March 2006 letter advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was last 
adjudicated in April 2010.

The Board notes that the case was remanded to attempt to obtain 
records from Dr. Hicklin.  The Veteran was asked to submit a new 
VA Form 21-4142 to obtain records from this physician.  He did 
not respond to the letter.  Thus, those records could not be 
obtained. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records, service personnel records, 
post service treatment records, VA examination reports, and 
hearing testimony. 

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
testifying at a hearing.  Therefore, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Veteran contends that his current pulmonary condition is due 
to exposure to asbestos or second hand smoke in service.

The evidence in favor of the claim includes the Veteran's service 
personnel records, some of the medical evidence, and statements 
from the Veteran.  

Service personnel records reflect that the Veteran served in the 
Navy as a machinist apprentice.  The Veteran testified that he 
worked in the engine room operating machines for distilling 
water.  He stated he worked around steam pipes and that 
insulation was falling off from the pipes.  He also testified 
that he slept in a compartment with 40 other men who smoked 
constantly.

Current medical evidence reflects that the Veteran has been 
diagnosed with asthma and chronic obstructive pulmonary disease.  
A CT scan in February 2006 revealed bullous emphysema and a 
calcified nodule in the left upper lobe. 

In a May 2009 statement, Dr. Ketcham stated that it is as likely 
as not that the Veteran's obstructive lung disease has been 
caused by exposure to second hand smoke as well as asbestos 
exposure in the engine room while he was in the Navy for 4 years. 

The evidence against the claim includes the service treatment 
records and some of the medical evidence. 

The Veteran's service treatment records reveal no complaints, 
treatment, or findings of any pulmonary disorder.  The Veteran's 
separation examination revealed normal lungs and the chest x-ray 
was negative.  

Outpatient treatment records dated in November 1999 noted the 
Veteran was a retired machinist.  The Veteran was reportedly 
allergic to dust and pollen which set off asthma.  It was noted 
that the Veteran was a previous smoker.  Pulmonary function 
studies in May 2005 revealed normal spirometery findings.  Lung 
volumes were within normal limits.  

The Veteran underwent a VA examination in March 2006 during which 
the claims file was reviewed.  The examiner noted the Veteran's 
reported history of asbestos exposure, and reviewed the February 
2006 CT scan and x-ray.  The Veteran indicated that he has asthma 
but does not get asthma attacks, and had only been on medication 
for a few years.  It was noted he smoked a half pack of 
cigarettes per day for 7 to 8 years, quitting in 1986.  After 
reviewing the chest x-ray and CT scan reports, the examiner 
diagnosed asthma and stated that there was no evidence to support 
a diagnosis of asbestos related respiratory disease. 

In an October 2009 examination report, a VA pulmonary specialist 
indicated that he reviewed the claims file.  He noted that the 
Veteran's chest x-ray and chest CT scan failed to reveal the 
stigmata of asbestos exposure.  He further stated that 
occupational asthma typically is associated with recurrent 
symptoms with repeated exposure to the work environment agent 
that is precipitating the symptoms.  He stated that in the 
absence of documentation of symptoms during or shortly after the 
Veteran's military service, there is nothing to suggest the 
symptoms were triggered by his duty environment.  He noted that 
intrinsic or extrinsic asthma may develop at any point in life 
with or without specified triggers, and this would seem to be the 
case with the Veteran.  The examiner further noted that the 
Veteran's smoking alone would be a justifiable explanation for 
his symptoms and respiratory condition.  He concluded that upon 
review of the evidence of record, it is less likely that the 
Veteran's symptoms are due to his claimed exposure to asbestos 
and/or his secondhand smoke exposure. 

The Board notes there are conflicting medical opinions in this 
case.  However, the Board assigns greater weight to the opinion 
of the October 2009 VA examiner.  The examiner is a specialist in 
pulmonary medicine and he reviewed the claims file.  He provided 
a detailed rationale for his conclusions, which included 
consideration of objective testing.  Moreover, he considered the 
Veteran's own smoking history.  Conversely, Dr. Ketcham, D.O., 
did not address the Veteran's own smoking history, and did not 
review the claims file, which included the report of the 
Veteran's normal separation examination.  Further, Dr. Ketcham 
did not provide a rationale for her conclusions.  As such, the 
Board finds the opinion of the October 2009 examiner to be 
entitled to the greatest probative weight.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches."); Sklar v. Brown, 5 Vet. App. 140 (1993) 
(the probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).

While there has been some suggestion by the Veteran and his wife 
that the Veteran experienced symptoms a few years after service, 
the Veteran provided vague answers to that question during his 
Board hearing.  During his RO hearing, he testified that he did 
not have breathing problems in service and that he had problems 
beginning around 1958 or 1959.  However, on his application for 
benefits, the Veteran reported the onset of his lung condition as 
occurring in 1985.  On his notice of disagreement filed in 2005, 
he reported that he began experiencing symptoms about 30 years 
ago, which would place the onset at 1975, which is still almost 
20 years after his discharge from service.  Based on the 
inconsistencies in the Veteran's own statements as to the date of 
onset of symptoms, the Board finds the recollections of the 
Veteran and his wife of symptoms purportedly occurring almost 
more than 40 years previously are simply not reliable.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence, conflicting statements of the 
Veteran, and significant time delay between the affiants' 
observations and the date on which the statements were written in 
weighing credibility). 

Regardless, medical evidence is still required to demonstrate a 
relationship between a present disability and the continuity of 
symptomatology demonstrated if the condition is not one where a 
lay person's observations would be competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-302 (1999).  The diagnosis and 
etiology of pulmonary disorders are matters which require medical 
testing and expertise to determine.  As lay persons, the Veteran 
and his wife are not competent to opine on such matters.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).   

The most probative medical opinion in this case fails to link the 
Veteran's current pulmonary disorders with his service, to 
include his claimed exposure to asbestos and second hand smoke 
therein.  Thus, the preponderance of the evidence is against the 
claim, and service connection for a pulmonary disorder must be 
denied. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a pulmonary disorder, to include chronic 
obstructive pulmonary disease and asthma, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


